
	

113 HR 4491 IH: The Stop Punishing Innocent Taxpayers Act
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4491
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Buchanan introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to restore the 10-year statute of limitations applicable to
			 collection of debt by administrative offset.
	
	
		1.Short titleThis Act may be cited as The Stop Punishing Innocent Taxpayers Act.2.Restoration of statute of limitations
			(a)In generalSection 3716(e) of title 31, United States Code, is amended to read as follows:
				
					(e)This section does not apply—
						(1)to a claim under this subchapter that has been outstanding for more than 10 years; or
						(2)when a statute explicitly prohibits using administrative offset or setoff to collect the claim or
			 type of claim involved..
			(b)RetroactivityIn the administration of section 3716(e) of title 31, United States Code, the following provisions
			 of law shall be treated as if they had never been enacted:
				(1)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234; 122 Stat.
			 1483), repealed as duplicative enactment by section 4 of Public Law
			 110–246 (7 U.S.C. 8701 note).
				(2)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2245).
				
